Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the newly presented claim limitations overcome the previous rejection as stated. New grounds of rejection using new prior art are given below, with mapping for the new claim limitations.
The new claim limitation of claim 1 is already taught in the prior art. The secondary reference Nagakari teaches the use phosphoric acid ester (p 47) used in combination with the phosphorous compound of claim 1. The combination of the two phosphorous containing antiwear compounds is taught for use, see p 46 near the end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaimai et al (US 2002/0193262 A1) and Nagakari et al. (US 2010/0105590 A1)
Regarding claims 1 and 3-7, Kaimai teaches a refrigerator machine oil, see abstract. The composition contains a base oil (see table 1 page 4 under p 64 for all of the following physical properties) with a KC at 100°C of about 1-2.  The 90% distillation temperature is in the range of about 300°C. The 10% distillation temperature is about 260.   Given the distillation temperatures above, the 95% distillation temperature would be in the range of 270 to 410°C. The difference between the 90% and 5% distillation would be in the range of 200°C or less. The %Ca can be as low as 5. The sulfur content is in the range of 0.001% to 0.2% of the composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant composition can contain other additives known in the art, see p 56.
Kaimai does not specifically state the use of the phosphorous antiwear additive of Markush structure 1 of claim 1.
Nagakari teaches a hydraulic oil, see abstract. A refrigerator oil is a type of hydraulic oil. The oil contains an additive exactly matching Markush structure 1 of claim 1. See p 54-57, in particular 57. This is used in the amount of 0.01% to 2% of the composition, see p 46. This is an antiwear agent. Nagakari teaches the use phosphoric 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antiwear compound(s) of Nagakari in the invention of Kaimai. Kaimai already teaches use of additives known in the art, and the antiwear agent of Nagakari is an effective antiwear agent for a hydraulic oil composition.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaimai et al (US 2002/0193262 A1) and Nagakari et al. (US 2010/0105590 A1) and Kaneko (US 2017/0335232 A1)
Regarding claims 8-13 to see what is taught please see the rejection above. Kaimai does not specifically state the type of refrigerant used in the composition, but does suggest that fluorohydrocarbon refrigerants may be used in some part. Kaimai does not limit the possible types of refrigerants used. Kaimai does specifically state that the lubricant composition is intended for use with a refrigerator or freezer, see abstract and p 58.
Kaneko is used her only to show that it is well known in the art of refrigerator lubricants that mixed refrigerants are commonly used. Specifically natural refrigerants/hydrocarbon refrigerants are commonly used in mixture with fluorinated hydrocarbon. See p 157-163, in particular p 163. The current claim limitations do not the use of other refrigerants as the composition is comprising the base oil and additives. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a combination refrigerant as taught in Kaneko in the invention of Kaimai. Kaimai already calls for use of a refrigerant and the combination refrigerant of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/FRANCIS C CAMPANELL/Examiner, Art Unit 1771  


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771